COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 DANIEL TAYLOR,                                   §
                                                                  No. 08-08-00334-CR
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   120th District Court
 THE STATE OF TEXAS,                              §
                                                                of El Paso County, Texas
                   Appellee.                      §
                                                                   (TC#20080D01487)
                                                  §

                                    MEMORANDUM OPINION

       Daniel Taylor attempts to appeal his conviction for driving while intoxicated third or more.

Finding that Appellant has no right to appeal, we dismiss the appeal.

       Rule 25.2(a)(2) governs the defendant’s right to appeal in a criminal case:

       A defendant in a criminal case has the right of appeal under Code of Criminal
       Procedure article 44.02 and these rules. The trial court shall enter a certification of
       the defendant’s right of appeal each time it enters a judgment of guilt or other
       appealable order. In a plea bargain case–that is, a case in which a defendant’s plea
       was guilty or nolo contendere and the punishment did not exceed the punishment
       recommended by the prosecutor and agreed to by the defendant–a defendant may
       appeal only:

               (A) those matters that were raised by written motion filed and ruled
               on before trial, or

               (B) after getting the trial court’s permission to appeal.

       TEX .R.APP .P. 25.2(a)(2).

       Appellant filed a timely pro se notice of appeal, which included the trial court’s certification

of his right to appeal as required by Rules 25.2(a)(2) and 25.2(d). The certification, signed by the

trial court, indicates that the case is a plea-bargain case, and Appellant has no right to appeal.
Accordingly, we dismiss the appeal.



                                              GUADALUPE RIVERA, Justice

January 15, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)